ITEMID: 001-92883
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MATON v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1950 and lives in Kraków.
5. On 19 June 2000 the Katowice District Prosecutor issued a bill of indictment against the applicant on charges of drug trafficking, unlawful possession of firearms and membership of an organised criminal gang. There were 36 accused and 147 witnesses in the case.
6. On 20 February 2001 the Katowice District Court held a first hearing in the case. From that date to 30 March 2004 the court scheduled two hundred hearings in the case. During that period of time the court held one hundred thirty and two hearings.
7. On 13 February 2008 the Katowice District Court gave judgment in the case convicting the applicant. The applicant appealed.
8. The proceedings are currently pending before the Katowice Regional Court.
9. On 31 May 2005 the applicant lodged a complaint with the Katowice Court of Appeal under the Act of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). He also claimed just satisfaction in the amount of PLN 10,000.
10. On 20 July 2005 the Katowice Court of Appeal dismissed the length complaint. Although the court found that the proceedings had lasted a very long time, it concluded that this had not amounted to an “excessive length” as defined by the 2004 Act. The Court of Appeal pointed out that the court had scheduled 58 hearings in 2001, 66 in 2002, 73 in 2003, 64 in 2004 and 85 in 2005. However, several hearings had had to be postponed because defence lawyers, co-accused and witnesses were absent and assessors and judges were ill.
11. On 19 October 2006 the applicant lodged another complaint with the Katowice Court of Appeal.
12. On 31 January 2007 the Katowice Court of Appeal again dismissed the length complaint. The court found that the proceedings had been handled properly and the delays had been attributable to other persons and unexpected circumstances rather than to the court. The Court of Appeal pointed out that since July 2005 the court had held over 30 hearings and over 30 hearings had had to be postponed because defence lawyers and experts had been absent, assessors, a judge and certain co-accused had been ill, renovation works had been carried out in the hearing room and there had been a shortage of police officers to convey the accused to the court. The Court of Appeal acknowledged that the proceedings were of a complex character and noted that the court had taken many appropriate steps in order to speed them up.
13. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
